Case 3:19-cv-01147-HES-PDB Document 56 Filed 03/17/21 Page 1 of 2 PagelD 669

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
JACUANN HARVARD,
Plaintiff,
V. Case No. 3:19-ev-1147-HES-PDB
MARK S. INCH, et al.,

Defendants.

 

ORDER

1. Defendant Inch’s Unopposed Motion to Take Judicial Notice of
Case No. 4:19-cv-212-MW-CAS (Doc. 51) is GRANTED.

2. Plaintiffs Objections (Doc. 53) to Order (Doc. 49) are
OVERRULED; however, Plaintiff's alternative motion for an extension of the
deadline to respond to FDC’s motion for summary Judgment or stay until 14
days after production of discovery (Doc. 53) is GRANTED to the extent that
the deadline to respond to Inch’s Motion for Summary or Motion to Stay (Doc.
50) is extended until 14 days after production of discovery. In all other
respects, the motion (Doc. 53) is DENIED. The parties should meet/confer in

a good faith effort to develop a confidentiality agreement in order to facilitate

 
Case 3:19-cv-01147-HES-PDB Document 56 Filed 03/17/21 Page 2 of 2 PagelD 670

Plaintiff's counsel’s ability to review the videos and other materials not placed
in the public domain.

3. Defendant’s Inch’s Request for Oral Argument (Doc. 52) is
DENIED.

4, As the Court finds good cause to extend the deadline based on the
circumstances presented in the motion, Defendants Blitch’s, Tomlin’s, and
Knight’s Motion for Extension of Time to Respond to Discovery (Doc. 55) is
GRANTED to the extent that Defendants (Blitch, Tomlin, and Knight) must
respond to the Plaintiff's previously served discovery requests by March 81,
2021.

DONE AND ORDERED at Jacksonville, Florida, this Ib F day of

 

March, 2021. ,
(OT t. - LP” Lene
UNITED STATES DISTRICT JUPGE
f/ _
sa 8/15
Cc:

Counsel of Record

 
